DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention encompassed by Species C Figures 17-21 and 23 in the reply filed on7/11/2022 is acknowledged.  No specific traversal was set forth.
The requirement is deemed proper and is therefore made FINAL.
Additionally, upon further review fig. 22 contains a branch having valve 19.  This feature is different from the embodiments encompassed by figs 17-21 and 23 and therefore is not considered to be an embodiment consistent with Species C.  Thus, any claims drawn to fig. 22 will be withdrawn from consideration. 
Claim 2 recites “...an accumulator comprising a first port, a second port, and a third port close to or located at the bottom of the accumulator.”  This is clearly drawn to at least fig. 24 of   non-elected species D.  Accordingly, claims 2 and 3 are hereby withdrawn from consideration.
Claim 5 recites “...wherein a first flow regulating device is provided between the first end of the first heat exchanger and the first valve, and the first flow regulating device comprises a valve unit and a throttle unit.”  This is clearly drawn to at least fig. 1 of non-elected species A.  Accordingly, claims 5 and 6 are hereby withdrawn from consideration.



Claim 10 recites “...wherein a three- way valve is provided on a pipeline between the outlet of the compressor and the inlet of the third heat exchanger, and the three-way valve comprises a first port, a second port and a third port, wherein the first port of the three-way valve is in communication with the outlet of the compressor, the second port of the three-way valve is in communication with the inlet of the third heat exchanger, and the third port of the three-way valve is in communication with the outlet of the third heat exchanger.”  This is clearly drawn to at least fig. 30 of non-elected species D.  Accordingly, claim 10 is hereby withdrawn from consideration.

Claims 11-13 recites “...wherein a second flow regulating device is provided between the second end of the second heat exchange portion and the inlet of the second heat exchanger or the outlet of the third heat exchanger; and the second flow regulating device comprises a throttle unit and a valve unit.”  This is clearly drawn to at least fig. 3 of non-elected species A.  Accordingly, claim 11 is hereby withdrawn from consideration.



Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020, 11/17/2020, 6/3/2021, 12/01/2021 and 2/24/2022 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a sensor in at least claims 18 must be shown or the feature(s) canceled from the claim(s).  Therefore, a sensor in at least claims 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract speaks to the merits of the invention i.e. performance of the air conditioning system can be enhanced.  Additionally, the abstract contains line numbers which are not part of the abstract.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Regarding Claim 20, the recitation of “a controller” does not find antecedent basis with the disclosure.  The disclosure in at least 0053 recites a “control device.”  Please amend the disclosure for correctness.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...the first branch is configured to be arranged between the first end and the second end of the first heat exchange portion, and the first branch is provided with a third valve, the third valve is configured with an adjustable opening degree, such that at least a part of refrigerant flowing out of the second heat exchanger flows into the compressor via the first branch,” renders the claim unclear.  In particular, the recitation of a “third valve” in the claim is unclear since ‘first’ and ‘second’ valves have not been claimed.  Thus, metes and bounds of the particular claim limitation are not clear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - the first branch is configured to be arranged between the first end and the second end of the first heat exchange portion, and the first branch is provided with a is configured with an adjustable opening degree, such that at least a part of refrigerant flowing out of the second heat exchanger flows into the compressor via the first branch - - for clarity.

Regarding Claim 18, the recitation of “...calculating a suction superheat degree of the compressor based on the suction temperature and the suction pressure, and determining whether the suction superheat degree of the compressor exceeds a preset range; in response to determining that the suction superheat degree of the compressor exceeds the preset range, acting on the first branch in such a manner that the amount of flow of the first branch is adjusted, acquiring the suction temperature and the suction pressure again, and calculating the suction superheat degree; and in response to determining that the suction superheat degree of the compressor does not exceed the preset range, stopping the acting on the first branch,” renders the claim unclear.  For example, in context of the disclosure, a valve operates to act on the first branch.  This valve is controlled by a control device.  However, the disclosure is silent to what structure is encompassed by the “control device.” Thus, metes and bounds of the particular claim limitation are not clear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 19, the recitation of “...in response to determining that the exhaust temperature of the compressor exceeds the preset range, acting on the first branch in such a manner that the amount of flow of the first branch is adjusted, and acquiring the exhaust temperature again; and in response to determining that the exhaust temperature of the compressor does not exceed the preset range, stopping the acting on the first branch,” renders the claim unclear. For example, in context of the disclosure, a valve operates to act on the first branch.  This valve is controlled by a control device.  However, the disclosure is silent to what structure is encompassed by the “control device.” Thus, metes and bounds of the particular claim limitation are not clear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou (CN103256746A) in view of Lijima (EP1519127A1).

Regarding Claim 1, Hangzhou teaches an air conditioning system [fig 1], comprising: a compressor [1], a first heat exchanger [3], a second heat exchanger [101], an intermediate heat exchanger [5], and a first throttle element [6] disposed at an inlet of the second heat exchanger [0014; fig 1];
wherein the intermediate heat exchanger comprises a first heat exchange portion and a second heat exchange portion [51, 52], the first heat exchange portion and the second heat exchange portion are capable of heat exchanging [0014], a first end of the first heat exchange portion is in communication with an inlet of the compressor, a second end of the first heat exchange portion is communicable with an outlet of the second heat exchanger [fig 1],
a first end of the second heat exchange portion is communicable with a first end of the first heat exchanger, and a second end of the second heat exchange portion is communicable with at least one of the inlet of the second heat exchanger or an outlet of the compressor [fig 1] and the air conditioning system is configured to operate in a refrigeration mode [0015].
Hangzhou does not teach a first branch and where the air conditioning system is configured to operate in a refrigeration mode in which an amount of flow in the first branch is adjustable; and the first branch is configured to be arranged between the first end and the second end of the first heat exchange portion, and the first branch is provided with a valve, the valve is configured with an adjustable opening degree, such that at least a part of refrigerant flowing out of the second heat exchanger flows into the compressor via the first branch.
However, Lijima teaches a cooling cycle [0001] having a first branch [at least path 10; 0018; fig 1] and where the air conditioning system is configured to operate in a refrigeration mode in which an amount of flow in the first branch is adjustable [0019]; and the first branch is configured to be arranged between a first end and a second end of a first heat exchange portion [7b], and the first branch is provided with a valve [11], the valve is configured with an adjustable opening degree, such that at least a part of refrigerant flowing out of the second heat exchanger flows into the compressor via the first branch [0019] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improves the system by preventing a rise in the discharge temperature of the coolant leaving the compressor [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hangzhou to have a first branch and where the air conditioning system is configured to operate in a refrigeration mode in which an amount of flow in the first branch is adjustable; and the first branch is configured to be arranged between the first end and the second end of the first heat exchange portion, and the first branch is provided with a valve, the valve is configured with an adjustable opening degree, such that at least a part of refrigerant flowing out of the second heat exchanger flows into the compressor via the first branch in view of the teachings of Lijima where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improves the system by preventing a rise in the discharge temperature of the coolant leaving the compressor.



Regarding Claim 19, Hangzhou, as modified, teaches the invention of Claim 1 above and Lijima teaches acquiring an exhaust temperature of the compressor by a sensor provided at the outlet of the compressor [at least by sensor 12; 0019]; determining whether the exhaust temperature of the compressor exceeds a preset range [0019; fig 3]; in response to determining that the exhaust temperature of the compressor exceeds the preset range, acting on the first branch in such a manner that the amount of flow of the first branch is adjusted, and acquiring the exhaust temperature again; and in response to determining that the exhaust temperature of the compressor does not exceed the preset range, stopping the acting on the first branch [0019; fig 3].

Regarding Claim 20, Hangzhou, as modified, teaches the invention of Claim 1 above and Lijima teaches wherein the first valve is an electromagnetic valve [0018] and electrically connected to a controller [13] of the air conditioning system [0019], the controller controls the first valve to open and close and the opening degree of the valve based on at least one of a suction superheat degree or exhaust temperature of the compressor [0019; where the valve is controlled based on exhaust temperature and where the claim is recited in the alternative].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou (CN103256746A) and Lijima (EP1519127A1) as applied to claim 1 above, and further in view of Fukumoto et al. (US5819551).

Regarding Claim 17, Hangzhou, as modified, teaches the invention of Claim 1 above and Hangzhou teaches a third heat exchanger [102; fig 1]. Hangzhou does not teach a fluid switching valve, the outlet of the compressor is in communication with an inlet of the third heat exchanger, the fluid switching valve comprises four ports, and the fluid switching valve is configured with a first operation mode and a second operation mode; in the first operation mode of the fluid switching valve, a first port of the fluid switching valve is in communication with a second port of the fluid switching valve; and in the second operation mode of the fluid switching valve, the first port of the fluid switching valve is in communication with a fourth port of the fluid switching valve, and the second port of the fluid switching valve is in communication with a third port of the fluid switching valve.
However, Fukumoto teaches an air conditioning apparatus having a third heat exchanger [111; fig 4] having a fluid switching valve [107], the outlet of a compressor [101] is in communication with an inlet of the third heat exchanger [111], the fluid switching valve comprises four ports [col 5, line 55-col 6, line 19], and the fluid switching valve is configured with a first operation mode and a second operation mode; in the first operation mode of the fluid switching valve, a first port of the fluid switching valve is in communication with a second port of the fluid switching valve; and in the second operation mode of the fluid switching valve, the first port of the fluid switching valve is in communication with a fourth port of the fluid switching valve, and the second port of the fluid switching valve is in communication with a third port of the fluid switching valve [col 5, line 55-col 6, line 19] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a system having multiple modes of operation.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hangzhou to have a fluid switching valve, the outlet of the compressor is in communication with an inlet of the third heat exchanger, the fluid switching valve comprises four ports, and the fluid switching valve is configured with a first operation mode and a second operation mode; in the first operation mode of the fluid switching valve, a first port of the fluid switching valve is in communication with a second port of the fluid switching valve; and in the second operation mode of the fluid switching valve, the first port of the fluid switching valve is in communication with a fourth port of the fluid switching valve, and the second port of the fluid switching valve is in communication with a third port of the fluid switching valve in view of the teachings of Fukumoto where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a system having multiple modes of operation.

Allowable Subject Matter

Claim 18 is cited for containing allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763